     Case 2:20-cv-02193-LMA-DPC Document 141 Filed 06/17/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


KIA JOAN JULIETTE WALKER, ET AL.                                   CIVIL ACTION

VERSUS                                                                No. 20-2193
                                                               C/W: 20-3425; 21-47
                                                                     REF: 20-3425

JESSECA F. DUPART, ET AL.                                              SECTION I


                                     ORDER

      Before the Court are three motions to dismiss plaintiff Kirk Bovie’s (“Bovie”)

complaint, which were filed by defendants Jesseca F. Dupart (“Dupart”),1 Auto

Owners Insurance Company (“Auto Owners”),2 and Kaleidoscope Hair Products,

L.L.C. (“Kaleidoscope”).3 Though styled as motions to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6), each of the motions (and the opposition memoranda

thereto) refer to and offer for consideration certain materials beyond Bovie’s

complaint.

      Pursuant to Federal Rule of Civil Procedure 12(d), the Court hereby provides

notice to the parties that it may convert the motions to dismiss into motions for

summary judgment. Rule 12(d) mandates that the parties be provided a “reasonable

opportunity to present material pertinent to the motion.” Accordingly, such material

or argument may be filed into the record, as ordered below.




1 R. Doc. No. 73.
2 R. Doc. No. 78.
3 R. Doc. No. 82.
     Case 2:20-cv-02193-LMA-DPC Document 141 Filed 06/17/21 Page 2 of 2




      Therefore,

      IT IS ORDERED that the parties may, by no later than FRIDAY, JUNE 25,

2021 at 4:00 P.M., file into the record additional material or argument pertinent to

the motions to dismiss.

      New Orleans, Louisiana, June 17, 2021.

                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         2
